DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11 and 13, filed on 08/26/2022, with respect to the rejection(s) of claim(s) 1, 3-4, and 8-9 under 35 U.S.C 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao (CN-105946952-A) with Neugebauer (US-20190111989-A1) with regards to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN-105946952-A) in view of Neugebauer (US-20190111989-A1).


Regarding claim 1, Zhao teaches a foldable push chair (baby carriage of Fig.1)  comprising a central body assembly (cross 9, left plate 11, right plate 10, first turntable 12, second turntable 13, fig.6, paragraphs 3 and 4 on page 4) extending across the push chair substantially horizontally and perpendicularly to the normal direction of travel of the push chair (fig.6), a handle assembly (pushing rods 3, fig.1) connected to the central body and extending therefrom (fig.1); at least three wheel supporting legs (front feet 1, and rear feet 2, fig.1) and extending from the central body (fig.6), in the unfolded state one or more wheel supporting legs extending in a forward direction (front feet 1, figs.1 and 6) from the central body and one or more wheel supporting legs extending in a rearward direction (rear feet 2, figs.1 and 6) from the central body.
	Zhao fails to teach the at least three wheel supporting legs rotatable around the central body and the one or more forward extending wheel supporting legs and the one or more rearward extending wheel supporting legs being coupled together such that they rotate in opposite directions around the central body during a folding or unfolding operation.
	However, Neugebauer teaches at least three wheel supporting legs (first segment 16 with legs 38 and second segment 18 with legs 44, fig.1) rotatable around the central body (first segment 16 and second segment 18 are rotatable about hub 12, fig.1, paragraph [0030]) and the one or more forward extending wheel supporting legs and the one or more rearward extending wheel supporting legs (legs 38 of segment 16 are the forward legs and legs 44 of second segment 18 are the rear legs, fig.1) being coupled together such that they rotate in opposite directions around the central body during a folding or unfolding operation (first and second segments 16 and 18 are coupled to the hub 12 and rotate relative to the hub 12 and are capable of rotating in opposite directions about the hub 12 and pins 30 and 32 to a folded position, fig.5, paragraph [0045]).
Zhao and Neugebauer are both considered to be analogous to the claimed invention because they are in the same field of foldable carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao with the teachings of Neugebauer and substitute the folding hub of Zhao with that of Neugebauer. Doing so would be a simple substitution and would provide more configurations of the cart assembly with the different locking positions of the legs and handle. 
	
Regarding claim 5, Zhao in combination with Neugebauer teaches where two of the at least three wheel supporting legs are rearward extending (Zhao, rear feet 2, figs.1 and 5; Neugebauer, legs 44 of second segment 18, fig.1).

Regarding claim 6, Zhao in combination with Neugebauer, Neugebauer teaches the rearward extending wheel supporting legs are mounted on the central body so that a plane of rotation around the central body is not perpendicular to the central body (rotation axis A1 and A2 are at an angle with respect to the hub 12, figs.1-5, paragraph [0034]) and is such that in the folded state, distal ends of the at least three wheel supporting legs are closer together than in the unfolded state (the ends of the legs 44 of segment 18 and legs 38 of segment 16 are closer together in figure 5 than in figure 1). 

Regarding claim 7, Zhao in combination with Neugebauer, Neugebauer teaches the one or more forwardly extending wheel supporting legs are mounted on the central body so that a plane of rotation around the central body is not perpendicular to the central body (rotation axis A1 and A2 are at an angle with respect to the hub 12, figs.1-5, paragraph [0034 and 0036]) and is such that in the folded state distal ends of the at least there wheel supporting legs are closer together than in the unfolded state (the ends of the legs 44 of segment 18 and legs 38 of segment 16 are closer together in figure 5 than in figure 1)

Regarding claim 16, Zhao in combination with Neugebauer, Neugebauer teaches the central body comprises a substantially cylindrical chassis (hub 12 has a substantially cylindrical chassis as seen in figures 1-5) in which the one or more forward extending wheel supporting legs and the one or more reward extending wheel supporting legs being coupled together such that they rotate in opposite directions around the cylindrical chassis during a folding or unfolding operation (first and second segments 16 and 18 are coupled to the hub 12 and rotate relative to the hub 12 and are capable of rotating in opposite directions about the hub 12 and pins 30 and 32 to a folded position, fig.5, paragraph [0045 and 0036]). 

Regarding claim 17, Zhao in combination with Neugebauer, Neugebauer teaches the cylindrical chassis has a cross-sectional diameter (cross-section of the hub 12, fig.1) and the one or more forward extending wheel supporting legs and the one or more rearward extending wheel supporting legs are mounted on hubs (rings 34 and 35, paragraph [0036 and 0037]) within the central chassis, the hubs having the same cross-sectional diameter as the chassis (the rings 34 and 35 have the same diameter as the hub 12, figs.1-3). 

Regarding claim 18, Zhao in combination with Neugebauer, Neugebauer teaches the one or more forward extending wheel supporting legs and the one or more rearward extending wheel supporting legs are coupled together such that they rotate in opposite direction around the central body during a folding operation to a closed position adjacent the handle assembly of the pushchair (first and second segments 16 and 18 are coupled to the hub 12 and rotate relative to the hub 12 and are capable of rotating in opposite directions about the hub 12 and pins 30 and 32 to a folded position, fig.5, paragraph [0045]). 

Allowable Subject Matter
Claims 2-4, 8-15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 depends upon claim 1 which is rejected but claim 2 has the limitation of “gearing system” on top of the other limitations in the claim. Zhao folding mechanism was replaced with that of Neugebauer which does not teach any sort of gearing system but instead teaches pins with keys that engage different cutouts. There would be no reason to modify the modifying reference of Neugebauer to have a gearing system. For the above reason claim 2 has allowable subject matter. 
Claims 3-4 depend upon claim 2 giving them the same allowable subject matter as discussed above. 
Claim 8 depends upon claim 1 which is rejected but claim 8 has the limitation of “gear means” on top of the other limitations in the claim. Zhao folding mechanism was replaced with that of Neugebauer which does not teach any sort of gears in the hub but instead teaches pins with keys that engage different cutouts. There would be no reason to modify the modifying reference of Neugebauer to have a gearing system. For the above reason claim 8 has allowable subject matter. 
Claims 9-15 depend upon claim 8 giving them the same allowable subject matter as discussed above. 
Claim 19 depends upon claim 18 which is rejected but claim 19 has the limitation of “the one or more forward extending wheel supporting legs and the one or more rearward extending wheel supporting legs are coupled together to rotate upwards from the ground surface to the closed position”. Neugebauer teaches that the front legs, rear legs, and handle can all rotate about the hub, but teaches that the rotate down toward the ground into the folded configuration as seen in figure 5. There would be no reason to further modify the folding mechanism as it would be modifying a modifying reference. For the above reason claim 19 has allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Payne (US 20210052957 A1) teaches a collapsible golf trolley with central body having gears for folding. Yang (CN 207328549 U/ US 10167008 B1) teaches a foldable stroller with angled rear legs to collapse smaller when folded. Xu (CN 107757688 A) teaches a baby carriage with a central body having independently rotating front and rear legs. Zhang (CN 206968743 U/ CN 107226121 A) teaches a foldable baby carriage frame with locking and unlocking rotation members. Neugebauer (WO 2017164928 A1/ US 20190111989 A1/ US 10926825 B2 ) teaches a reconfigurable cart with central body having front and rear legs rotating independently. Cao (CN 106347444 A) teaches a convenient for containing baby carrier frame. Clifton (GB 2507507 A) teaches a ratchet and pawl mechanism for the folding handle of a stroller. Lai (US 7401803 B1) teaches a stroller with central folding mechanism with the legs folding in opposite directions when folding. Lynch (US 20070205576 A1) teaches a swinging hub for adjusting wheel camber having a generally V-shape axle. Den Boer (WO 2006031115 A2/ US 20080088116 A1) teaches a buggy with rotation assemblies extending across the width of the buggy. Moulton (US 3648795 A) teaches a three-wheeled electrically propelled cart that the shafts connect via a gear system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618     

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618